DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2017/0089366 A1).
Fukuda et al. ‘366 discloses a work vehicle comprising:
regarding claim 1,
a hydraulic drive (32);
a lifting mechanism (14) to control at least one of a height and a posture of a work machine connected to the work vehicle using the hydraulic drive;
an oil-temperature acquirer (72) to acquire an oil temperature to be used for the hydraulic drive;
a maximum oil amount setter (the “swash plate”) to set a maximum oil amount according to the oil temperature acquired by the oil-temperature acquirer, the maximum oil amount being a maximum value of a supply amount of oil used to drive the hydraulic drive; and
a hydraulic drive controller (90) to control the hydraulic drive below the maximum oil amount set by the maximum oil amount setter;
regarding claim 2,
wherein an oil temperature sensor to detect the oil temperature is provided at or in a vicinity of a supply valve to supply the oil to the hydraulic drive (inherently);
regarding claim 3,  
wherein the oil temperature sensor (91) is in a hydraulic circuit to drive the hydraulic drive; and
regarding claim 4,
wherein the maximum oil amount setter changes the maximum oil amount corresponding to the oil temperature between when raising the work machine and when lowering the work machine (inherently).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tm/
17 December 2022